DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  Response to Arguments
Applicant’s arguments, see Pages 7-12 and 20-22, filed 08/16/2021, with respect to the rejection of claims 1 and 13 under 35 U.S.C. 102(a)(1) and claims 2-12 and 14-26 under 35 U.S.C. 103 have been fully considered and are persuasive.  Applicant argues that Zhang does not teach “for each of the plurality of ventricular depolarizations, identify a maximum slope point, a minimum slope point, and an interval from the maximum slope point to the minimum slope point” in independent claims 1 and 13, and that Sarkar in view of Healey does not teach “for each of the plurality ventricular depolarizations as a current ventricular depolarization: determine a correlation value between each pairing of one of the current ventricular depolarization, a preceding adjacent ventricular depolarization, and a subsequent adjacent ventricular depolarization and another of the preceding adjacent ventricular depolarization, the current ventricular depolarization, and the subsequent adjacent ventricular depolarization” in independent claim 23. Examiner agrees. Therefore, the rejection has been withdrawn.  

In view of the Appeal Brief filed on 08/16/2021, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,

A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/Jennifer Pitrak McDonald/               Supervisory Patent Examiner, Art Unit 3792                                                                                                                                                                                         

Remarks

Claims 1-26, filed 06/10/2019, are currently pending and are under examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1, 13, and 23 recite a medical system and method for identifying premature ventricular contraction (PVC) based on slope intervals and correlation values between a current ventricular depolarization, a preceding adjacent ventricular depolarization, and a subsequent adjacent ventricular depolarization meeting predefined slope or correlation criteria. To determine whether a claim satisfies the criteria for subject matter eligibility, the claim is evaluated according to a stepwise process as described in MPEP 2106(III) and 2106.03-2106.04.  The instant claims are evaluated according to such analysis.

Step 1: Is the claim to a process, machine, manufacture or composition of matter?
Claim 1 and 23 are directed towards a system, and claim 13 is directed towards a method, and thus meet the requirements for step 1. 
Step 2A (Prong 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Claims 1, 13, and 23 recite a system and method for identifying premature ventricular contraction (PVC) based on slope intervals and correlation values between a current ventricular depolarization, a preceding adjacent ventricular depolarization, and a subsequent adjacent ventricular depolarization meeting predefined slope or correlation criteria. The limitation of a system and method for identifying premature ventricular contraction, as drafted in claims 1 and 13, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic sensors (i.e. electrodes) and processing circuitry. For example, identifying PVC can include a healthcare professional visually identifying ventricular depolarizations, a maximum and minimum slope point, an interval from the maximum slope point to the minimum slope point, and identify PVC if the slope intervals satisfy predetermined slope criteria. Other than reciting electrodes and processing circuitry, nothing in the elements of the claims precludes the step from practically being performed in the mind. 
The limitation of a system for identifying premature ventricular contraction, as drafted in claim 23, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic sensors (i.e. electrodes) and processing circuitry. For example, identifying PVC can include a healthcare professional visually identifying ventricular depolarizations, determining a correlation value between a current, preceding, and subsequent ventricular depolarization, determine PVC if the correlation values satisfy a predetermined threshold, and update the threshold based on the maximum correlation found. Other than reciting electrodes and processing circuitry, nothing in the elements of the claims precludes the step from practically being performed in the mind.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Therefore, claims 1, 13, and 23 recite an abstract idea of a mental process. 
Step 2A (Prong 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
Claims 1 and 23 recite the additional elements of a “plurality of electrodes” and “processing circuitry”, and claim 13 recites a “plurality of electrodes”, which are being interpreted as generic processors and electrodes. However, these elements are recited at a high level of generality (i.e. as generic electrodes performing the generic function of sensing cardiac electrogram, and as generic processing circuitry to perform the generic function of identifying slope and correlation, and determining if then slope and correlation meet certain criteria) such that they amount to no more than mere instructions to apply the exception using generic computer components. Furthermore, the system provides no means for providing the determination of PVC to a user or to improve diagnosis or change and stimulation or therapy parameters. See MPEP 2106.05(b) an (f).
Accordingly, the additional elements do not integrate the abstract idea into a practical application. 
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
	The additional elements when considered individually and in combination are not enough to qualify as significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using electrodes and processing circuitry to perform the steps of identifying cardiac electrogram and determining PVC amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, the claims are not patent eligible. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYA P ANJARIA whose telephone number is (571)272-9083. The examiner can normally be reached M-F: 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHREYA ANJARIA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/Jennifer Pitrak McDonald/Supervisory Patent Examiner, Art Unit 3792